 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT

 9                                      DISTRICT OF NEVADA

10

11    JESUS I. FLORES,                               Case No. 2:14-cv-01629-GMN-VCF
12                       Petitioner,                 ORDER
13           v.
14    RENEE BAKER, et al.,
15                       Respondents.
16

17          Petitioner having filed an unopposed motion to extend time (fourth request) (ECF No. 61),

18   and good cause appearing;

19          IT THEREFORE IS ORDERED that petitioner’s unopposed motion to extend time

20   (fourth request) (ECF No. 61) is GRANTED. Petitioner will have through November 5, 2018, to

21   file a reply to the answer (ECF No. 53).

22          DATED: November  2, 2018
                   November 12,  2018

23                                                             ______________________________
                                                               GLORIA M. NAVARRO
24                                                             Chief United States District Judge
25

26
27

28
                                                     1
